 Case 7:14-cr-00025-JPJ Document 67 Filed 08/19/21 Page 1 of 5 Pageid#: 278




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )
                                                  )      Case No. 7:14CR00025
                                                  )
 v.                                               )      OPINION AND ORDER
                                                  )
 DONALD WAYNE INGRAM,                             )      By: James P. Jones
                                                  )      United States District Judge
                   Defendant.                     )

      Michael Baudinet, Assistant United States Attorney, Roanoke, Virginia, for
United States; Donald Wayne Ingram, Pro se.1

      The defendant has filed a motion to reduce sentence pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). For the reasons set forth hereafter, it is ORDERED that the

motion, ECF No. 55 is DENIED.

      The defendant was sentenced by the late District Judge Glen E. Conrad of this

court by judgment entered October 17, 2014, to 180 months imprisonment. He is

currently incarcerated at FCI Petersburg Low and has a projected release date of

September 28, 2026. The grounds of the defendant’s motion are the dangers posed

to him by the COVID-19 pandemic and a desire to care for his father, who has

cancer.



      1
         The Federal Public Defender was appointed to represent the defendant in
connection with the current motion, but declined to do so and requested that the defendant
be allowed to proceed pro se. Notice, July 27, 2021, ECF No. 65.
 Case 7:14-cr-00025-JPJ Document 67 Filed 08/19/21 Page 2 of 5 Pageid#: 279




      The governing statute provides that a sentence may be reduced if

“extraordinary and compelling reasons warrant such a reduction” and the reduction

“is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission has not

issued any applicable policy statements after the statute was amended by the First

Step Act in 2018. Although I may not reduce the defendant’s sentence pursuant to

a non-retroactive change in sentencing law, the Fourth Circuit has held in United

States v. McCoy, 981 F.3d 271, 284, 286 (4th Cir. 2020), that when deciding a

compassionate release motion, a district court may consider any extraordinary and

compelling reason raised by the defendant.

      In exercising my discretion under § 3582(c)(1)(A)(i), I must consider the

principles set forth in United States v. Kibble, 992 F.3d 326 (4th Cir. 2021), including

the factors described in 18 U.S.C. § 3553(a), to the extent they are applicable.

      The defendant states that he suffers from diabetes, high blood pressure, and

asthma, which increase his risk of serious illness from COVID-19. He concedes,

however, that he has been fully inoculated against SARS-CoV-2, the virus that

causes COVID-19. He received his second dose of the Pfizer-BioNTech vaccine on

March 23, 2021. The Centers for Disease Control and Prevention indicates that this

vaccine is 95% effective at preventing COVID-19-induced serious illness. Centers

for Disease Control and Prevention, Pfizer-BioNTech Covid-19 Vaccine Overview


                                          -2-
 Case 7:14-cr-00025-JPJ Document 67 Filed 08/19/21 Page 3 of 5 Pageid#: 280




and Safety, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-vaccin

es/Pfizer-BioNTech.html (last visited Aug. 18, 2021). I find that the risk posed to

Ingram by COVID-19 does not amount to an extraordinary and compelling reason

warranting his release.

      In a supplemental filing, Ingram states that his father has been diagnosed with

stage four lymphoma and that his mother is a petite woman who is unable to care for

his father by herself. Resp. 1, ECF No. 66. He wishes to be released to home

confinement so that he can care for his father. According to Ingram, his father’s

physicians have indicated that he has a 50% chance of recovery. Id. While I

sympathize with Ingram and his parents in this circumstance, I do not believe he has

met his burden of establishing an extraordinary and compelling reason for immediate

release. Among other deficiencies, the court does not have sufficient information to

conclude that Ingram is the only person who could adequately care for his father.

      Even if I were to conclude that Ingram had established an extraordinary and

compelling reason as required by the statute, I would deny relief based on my

consideration of the § 3553(a) factors. Ingram has been in custody since March 5,

2014, meaning he has served approximately seven and a half years of his sentence,

with about five years remaining, accounting for good time credit. Ingram’s offense

conduct was very serious. He pled guilty to sexual exploitation of a minor. The

Presentence Investigation Report (PSR) indicates that Ingram produced sexually


                                        -3-
 Case 7:14-cr-00025-JPJ Document 67 Filed 08/19/21 Page 4 of 5 Pageid#: 281




explicit images and video of a 16-year-old boy who had run away from home. PSR

¶ 5, ECF No. 51. A coconspirator engaged in sex acts with the minor, which Ingram

recorded. A witness reported that the coconspirator had stated that Ingram had

caused the minor to become intoxicated. Id. ¶ 7. This was the first time the minor

had consumed alcohol; he also snorted a pain pill with Ingram and the coconspirator.

Id. ¶ 10. The coconspirator told the witness that “the minor became upset when he

saw the video the next day because he stated he was heterosexual and would never

be willing to have sex with a male.” Id. ¶ 7. Ingram was aware of the minor’s age

and instructed him to falsely tell the coconspirator that he was 18 years old. Id. ¶ 9.

After the minor was seen with Ingram and the coconspirator at a Walmart and a

passerby recognized him from a missing person report, Ingram drove the minor to

North Carolina and left him at a grocery store there.

      Ingram accepted responsibility for his acts, and in his motion, he expresses

remorse. He states that he intends to undergo sex therapy upon his release from

prison. Even so, I find that releasing Ingram after he has served just seven and a half

years would not adequately reflect the seriousness of his offense, afford adequate

deterrence to criminal conduct, or protect the public from further crimes of the

defendant. Moreover, the defendant has not provided his prison disciplinary record

or other evidence of his conduct while incarcerated. I therefore conclude, based on




                                          -4-
 Case 7:14-cr-00025-JPJ Document 67 Filed 08/19/21 Page 5 of 5 Pageid#: 282




the limited information before me, that the § 3553(a) factors weigh against releasing

Ingram.

      For these reasons, it is ORDERED that the defendant’s motion, ECF No. 55,

is DENIED.


                                               ENTER: August 19, 2021

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                         -5-
